EXHIBIT 10.4

MENTOR CORPORATION

WRITTEN DESCRIPTION OF DIRECTORS FEES
PURSUANT TO ITEM 601(b)(10)(iii)(A) of Regulation S-K

 

            Each non-employee member of the Board of Directors of Mentor
Corporation receives a quarterly fee of $12,500, equaling a total annual fee of
$50,000.  The Presiding Independent Director receives an additional $5,000 per
quarter, bringing the total annual fee for the Presiding Independent Director to
$70,000.  In addition, under the Company's 2000 Long-Term Incentive Plan, each
non-employee member of the Board of Directors is eligible to receive options to
purchase shares of the Company's common stock. 